oO fe SIN HD mW BR W NO

Nm NO YN HN HN YM PMO NO KHOR Rm Rw ee ee
oN DN MH FP WD YY KF CS OO CS HD WH BP WD NH KK CO

 

 

Judge Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff

Vv.

TRISTAN SIMPSON BRENNAND,
Defendant.

NO. CR15-384RSL

STIPULATED ORDER CONTINUING
TERMS OF SUPERVISION

“@Proposed)—

 

 

The Court, having considered the parties’ stipulated motion, HEREBY ORDERS

that the terms of supervised release continue in full effect.

The pending disposition hearing is hereby STRICKEN.

w
DATED this a day of December, 2019.

Order Continuing Terms of Supervision
(United States v. Brennand, CR15-384RSL) - 1

MES Casan ke

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE
§220
SEATTLE, WASHINGTON 98101
(206) 553-7970
So Fe SN HN NH BP W VO

mM MPO NH NH WN NY NH NHN NHN H&S HSH Ke Be Re Ree eS me
OoOoOnNnN DN NH PW YN K-§ CO OO fH ND DB A FP WW NY KS CO

 

 

Presented by:

s/ Thomas M. Woods
THOMAS M. WOODS
Assistant United States Attorney

Order Continuing Terms of Supervision
(United States v. Brennand, CR15-384RSL) - 2

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
